Title: To George Washington from William Washington, 30 October 1798
From: Washington, William
To: Washington, George



Dear Sir
Charleston [S.C.] Octobr 30th 1798

Since my Letter of the last Post, John Parker of Charleston, the Son of William, has expressed a desire of entering the Army; He is a young Man of good Character and I think that he may with propriety be placed on the List of Ensigns. John Green of Augusta in Georgia has lately been strongly recommended to me, by General Glascock & Colonel Gordon of that State, as a person well qualified for the Commission of Captain either of Cavalry or Infantry. I have very little acquaintance with Mr Green but I place ⟨more⟩

confidence in the recommendation of General Glascock & Colonel Gordon.
The friends of Lieutenant George Izard have expressed much uneasiness at seeing Mr Francis Huger of Charleston placed over his head with the Rank of Captain in the new raised Corps of Artillerists notwithstanding Mr Izard has been a Lieutenant for several years and Mr Huger, altho he is rather older & sustains a good Character is believed to be very little acquainted with military Matters, and I am apprehensive that without Mr Izard is promoted that their uneasiness will be increased when the Appointments for the Army about to be raised are made; for as none of the Officers who were in the Army during our revolutionary struggle are willing to enter into the Army with the Rank of Captain I have been under the necessity of selecting such young Men as support good Characters & are willing to enter the Army notwithstanding they have not seen any actual Service. Altho Mr Izard is a very young Man yet I think that his solidity of Judgment military knowledge & other qualifications entitles him to the rank of Major particularly when it is considered that we shall be under the necessity of appointing Persons to the next Grade who are not much older & not to be compared to him in point of military Information; If however an objection should lie against him on account of his youth I would wish to see him placed at the head of the Captains required from this State.
As I understand that no person has been appointed to the Command of the Corps of Artillerists lately raised I think proper to mention to you John Faucheraud Grimkie of Charleston as a person well qualified for that Command. He is placed the third on my List of Commandants of Regiments, but he was not placed the last because he was inferior to either of the other two in point of there qualifications which are proper for an Officer, but because he is not of so robust & hale a constitution as either of the others. He was a Lieutenant Colonel in the Artillery Service last war and always esteemed an excellent Officer.1 am Dear Sir with the highest Regard & Respect, Yr Very Obedt Servt

W. Washington

